 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN JOHN CRAIG                                 No. 2:18-cv-02505-TLN-AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    TERRY CISSNA, et al.,
15                       Defendants.
16

17          The court is in receipt of plaintiff’s motion to amend his complaint to increase the amount

18   of damages sought in this closed case. ECF No. 40. Plaintiff, who is incarcerated, was

19   proceeding pro se and in forma pauperis in this matter, which did not challenge his conditions of

20   confinement. Accordingly, the matter was referred to the undersigned for pre-trial proceedings

21   pursuant to Local Rule 302(c)(21). Plaintiff was twice granted leave to amend his complaint to

22   comply with the Federal Rules of Civil Procedure. ECF Nos. 11, 21. As a result of plaintiff’s

23   ongoing failure to successfully state a claim for relief, on February 6, 2019, the undersigned

24   issued findings and recommendations that all claims should be dismissed with prejudice and that

25   the case be closed. ECF No. 33. On April 9, 2019, the district court adopted the findings and

26   recommendations in full. ECF No. 38. Judgment was entered the same day, and the case was

27   closed. ECF Nos. 38, 39.

28   ////
                                                       1
 1          On April 11, 2019, plaintiff filed the instant motion requesting leave to increase the
 2   damages sought in this action from $180,000 to $10 million because of the magnitude of the
 3   alleged violations. ECF No. 40 at 1-2. Initially, the court notes that plaintiff’s Second Amended
 4   Complaint (SAC) already contained a request for damages in the amount of $10 million. ECF
 5   No. 32 at 5. The court rejected the SAC because it failed to state a legal claim against any
 6   defendant. ECF No. 33. The instant motion to amend makes no effort to specify a cause of
 7   action and provides no further factual allegations. In any case, the time for amending the
 8   complaint in this action has long passed. Plaintiff is advised that his claims in this action have
 9   been dismissed with prejudice. The case is, and remains, closed.
10          For the reasons stated above, IT IS HEREBY ORDERED that plaintiff’s motion to amend
11   the complaint (ECF No. 40) is DENIED.
12          IT IS SO ORDERED.
13   DATED: April 19, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
